 

 

OF°25 19

 

 

8)
Case 1 PRESCRIPTIONIGRDER FORM CUMenL

NYRX PHARMACY INC,
479-67 Union Tarapike, Fresh Meadows, NY, 11366
Fel: 718-673-7272 FAX: 718-673-7327

Aid. COMAOOND TOPIES CREAMS ARO £O I ACEOBO Ht STATE AND AEOERAL

REGULATIONS GOVERNING COMPOUNDS. COMPOUNDS ARE AVAILABLE BY PRESCRIPTION ONLY,
THIS FACSIMILE TRANSMISSIGN IS INTENDED TO BE DCLIVERED TO THE NAMED ADDRESSEE AND
MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED, AND PROPRIETARY GR
FXEMPT FROM DISCLOSURE UNDER APPLICABLE LAW. if iT RECEIVED BY ANYONE OTHER THAN
THE NAMED ADDRESSEE PLEASE DESTROY. COPYRIGHT 2019

  
   
    

 

 
 

D.0 8: DOA;

meet CITY: _ pe ZIP:
ALLERGIES, Be eA AMALAL ~

 

 

 

PHONE.)

 

ICD-9/BODYPARTS:

 

 

 

 

 

 

 

 

 

 

 

 

 

LIDOGAINE 5% OINTMENT BRE ral LIDOUERN S% PATCH
SiG: APPLY UP TO AFFECTED AREAS TWICES A DAY DISP:__30__ 60.90 SIG. APPLY UP TO 3 PATCHES TO
AFFECTED AREA 12 HOURS ON 122
DISP. ___.150 200 250pr SIG: HOURS OFF
DISP:__ 30 60 QT
REFILLS REFILLS
REFILLS:
DICLOFENAC SODIUM 3% GEL DICLOFENAC SODIUM 3% GEL 100 GRAM WITH LIDOCAINE OINIMENT 5% 150
GRAM

SIG: APPLY TO AFFEETED AREAS TWICE A DAY
APPLY TG AFFECTED AREAS TWICE A DAY
DISP__ 1060. SY00__ 300 Grams
DISP. 250 GRAMS

 

 

 

 

 

 

 

 

 

 

 

 

REFILLS
REFILLS,
NAPROXEN HoOuG NEXIUM 20M PLEXIRIL SMG

sic SiG SiG.
DISP __20__60__90 DISP:__20__60__ 90 DISP.__30__GO__9n
REFILLS REFILLS REFILLS:

BACLOFIN 20 me PRESCRIBER INFORMATION:
SG: NAME: DENNY RODRIGUEZ

ADDRESS: 170 W 233% STREET SUITE 1A BRONX, NY, 10463

DISP __60__90_- 120 PHONE: (718) 601-1600
REFILLS -

 

NPI# 1619033677 UC# 242152

 

STATEMENT OF MEDICAL NECESSITY:

RAL ADAUINISTRATION CAN OFTEN BE AVOIDED WHEN MEDICATIONS
ONS ARE ADMINISTERED TOPICALLY, THEY ARE NOT ABSORBED
SIG: THROUGH THE GASTROINTESTINAL SYS AND DG NOT UNDERGO FIRST-PASS HEPATIC METABOLISM.
TOPICAL CREAMS/PATCHES WILL BE USED IN CONJUNCTION WITH LOWER BOSES OF ORAL
S#EDICATIONS TO PREVENT OEPENDENGE ND SIDE EFFECTS OF ORAL MEDICATIONS

DISP.__30__60__99 PHYSCIAN SIGNATURE i
REFILLS Date: pt ~~ 243 ae

SIDE EFFECTS ASS

  

 

 

 

 

 

 
 

 

F963 18 °

Case 1:20-cv-05821-BMC Document 1-4 Filed 12/01/20 Page 2 of 15 PagelD #: 125

 

NYRX PHARMACY INC,

PRESCRIPTION ORDER FORM

179-07 Union Turnpike, fresh Meadows, N¥, 17366
Fel: 718-673-7272 €AX: 715-673-7327

 
  
 

ALL COMPOUND TOPICAL CREAMS ARE PREPARED IN ACCORDANCE WITH STATE AND FEDERAL
REGULATIONS GOVERNING COMPGUNDS COMPOUNDS ARE AVAILABLE BY PRESCRIPTION ONLY.
THIS FACSIMILE TRANSMISSION JS INTENDED TO BE DELIVERED TO THE NAMED ADDRESSEE AND
MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED, AND PROPRIETARY OR
EXEMPT FROM DISCLOSURE UNDER APPLICABLE LAW. lf IF RECEIVED BY ANYONE OTHER THAN
THE NAMED ADDRESSEE PLEASE DESTROY. COPYRIGHT 2013

     
   

  

 

 

 

 

 

 

 

 

 

 

 

 

NAME: D.O0.A‘
ADDRESS: ___ STATE: ZIP.
PHONE:{___} ALLERGIES:
ICD-9/BODYPARTS
HDNCAINE 5% OINTMENT Colo BREX 200 MG Gral Capsule LIDGNERM 5% PATCH
SIG: APPLY UP TO AFFECTED AREAS TWICES A DAY DISP_30__60___90 SIG: APPLY UP TO 3 PATCHES TO
AFFECTED AREA 12 HOURS ON 12
DISP: 150 200_—s25Ggr SIG: HOURS OFF
' DISPx__ 30 __ 6B L_
PI
REFILLS- REFILLS:
REFILLS:

 

 

 

 

DICLOFENAC SODIUM 3% GEL

SIG: APPLY TO AFFECTED AREAS TWICE A DAY

DICLOFENAC SODIUM 3% GEL 100 GRAM WITH LIDOCAINE GINTMENT 5% 156
GRAM

APPLY TO AFFECTED AREAS TWICE A DAY

 

 

 

 

 

 

 

 

 

 

 

DISP;__60___9¢ 120

ins

REFILLS;__

 

SIG:

 

DISP:__100, 00__300Grams
DISP: 250 GRAMS
REFILLS:
REFILLS.
RAPROREN S50NG NERO SONG ELEXIRIL SMG
SiG: SIG. SiG:
DISP:__30___ 60.90 DISP.__30_ 66 ___ 98 DISP:__30__60__90
REFILLS, REFILLS __. REFILLS:
BACLOTEN 20 mg PRESCRIBER INFORMATION:
SiG. NAME: DEANY RODRIGUEZ

ADDRESS: 170 W 233” STREET SUITE 1A BRONX, NY, 10463
PHONE: (718) 601-1600
NPI # 1619033677 LICH 242152

SFATEMENT GF MEDICAL NECESSITY:

  
  
  

SIDE EFFECTS ASSOCIATED WETH ORALADMINISTRATION CAN OFTEN BE AVOIDED WHEN MEDICATIONS
ARE USED TOPICALLY. ARE ADMINISTERED TOPICALLY, THEY ARE NOT ABSORBED
FHROUGIE THE GASTRGINTESTINAL, : > DO NOT UNDERGO FIRST-PASS REPATIC METARGLISM.
TOPICAL CREAMS/PATGHES WILL BE USED IN CONJUNCTION WETH LOWER DOSES OF ORAL

MEDICATIONS 70 PREVENT DEPENDENCE ANQ SIDE EFFECTS OF ORAL MEDICATIONS

 

DISP:__30___60__$0

REFILLS:

 

 

PHYSCIAN SIGNATURE,

bate SAGAS

 

 

 

 
 

 

 

 

PRESCRIPTION OF

FAX: 718-704.0618

NAMB.
ADDRESS,

Icb-9/BopyPaRTs:

A FORM

PHONE( ) eeensnunant——yanes AULERGIES,

 

 

DOB: BOA

STATE: _ 2

 

 

aie eaEG a oan ES aT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIG: Sith SIG: APPLY UP TO AFFECTED AREAS
TWIGES A DAY
. DISP:__ 100 150 29g ory
OISF: 30. sag DIS. 39__ 60,39
—— aS REFILLS:

 DSSRaRO SRT EE — 3s DUANE ORT SEG
SiG: APPLYTO APFECTS aneas Tune A pay APPLY TO APPECTED AREAS TWICE A nay
BIS PUNE 200__ sea cams DISP; 150 GRAMS
rornis | ROPUULS_

CRONE Real cai 7 RE ~~ — nate ——~—
Sie. SiG ne
ra ~——.

DISP:_A0__g0_ 9p BISP:_30__€0___ 99 DISP: 30, 6p 9g
REPILES REPILAS. REPILLS:
| RRERORET Fp eg7-———-— PRESORIER INFORMATIONS —

™ BOKSIaN Kosnoestyy MD .
meressG6-18 CARD DENE KEco PARK Ay 11304
reones 11 8-998 GB96
192208 )2.64

» STATEMENT OF EreptoaL NECESSITY

tor 2544893

ASSOCIATED Umm ORAL ADMINISTRATION tay OFTEN BE avoIoED witen MEDICANONS
ARE USED TuPICaLty, Wye MEDICATIONS ARE ADLUNUISTERED TOPICALLY, THEY ant Nor
GASTRO!

 

DISP; 30 60 9p
REPTLLS

 

THAOUOH THE SYSTEM AND DO NOT UNDERGO FinsTeans HEFANC MET;

TOPICAL CAEAMSyPaTouES 41 E CONMINCTION wiTH LOWER DOSES OF ORAL

a TO PREVENT 0 SIQE EFFECTS OF ORAL MEMCATONS
tee

PHYSClaN

 

 

 

 

 

 

 

 

 

 

 

 

 

 
06 14 19

 

PRESCRIPTION ORDER FORM

FAX: 718-764-0818

AU. COMPOUND TOPICAL CREAMS ARE PREPARED IN ACCORDANCE WITH STATE AND FEOERAL
REGULATIONS GOVERNING COMPOUNDS. COMPOUNDS ARE AVAILABLE BY PRESCRIPTION ONLY.
THIS FACSIMILE TRANSMISSION IS INTENGED TO GE DELIVERED TO THE NAMED ADDRESSEE AND
MAY CONTAIN INFORMATION THAT 1S CONFIDENTIAL, PRIVILEGED, AND PROPRIETARY OR
EXEMPT FROM DISCLOSURE UNDER APPUCABLE LAW. IF IT RECEIVED BY ANYONE OTHER THAN
THE NAMED ADDRESSEE PLEASE DESTROY. COPYRIGHT 2016

 

 

 

 

 

 

 

 

 

 

 

 

NAME:. D.O.B: DOA.
ADDR STATE: ZIPs.
PHOWE:(__ 0 ALLERGIES:,
ICD-9/BODYPARTS:,

COMPOUND 220N: COMPOUND 220; BICLOFENAC SODIUM 8% GEL 100GR
KETOPROFEN POW 40 GRAMS FLURBIPROFEN POW 20 GRAMS WITH LIDOCAINE OINTMENT 5% SOGR
BACLOFEN POW 2 GRAMS BACLOFEN POW 4 GRAMS
LIDOCAINE POW 2.5 GRAMS LIDOCAIN POW 5 GRAMS APPLY TO AFFECTED AREAS TWICE A
CYCLOBENZAPRINE POW 2 GRAMS GABAPENTIN POW 6 GRAMS DAY
GABAPENTIN POW 6 GRAMS CYCLOBENZAPRINE POW 2 GRAMS
ETHOXY DIGLYCOL LIQ 17 ML ETHOXY DIGLYCOL LIQ 1S ML DISP: 150 GRAMS
PENTRAVAN CREAM SO GRAMS PENTRAVAN CREAM 48 GRAMS
DISP: 120 GRAMS REFILLS: DISP: 100 GRAMS REFILLS:

REFILES_
SIG: APPLY TO APPECTED AREA TID SIG: APPLY TO AFFECTED AREA TID
MOBIC 7. iM

| RAPROREN SMG
SIG; z tb fo B//)
ise. MOA\__r20

SiG:

 

DISP:__60__90___120

 

 

 

 

 

 

 

REFILLS REFILLS:
a
SG: b - SG SiG:
DisP:_40__60 £50 DISP: _30___.60___90 DISP:_30__60__90
REFILLS:___. REFILUS:

 

 

 

DISP:_36___60____99

 

 

REAILLS,_
a

 

SOpIU: L

PRESCRIBER INFORMATION:

NAME: CLAUDIA H GERIS

ADDRESS: S43 CHURCH AVE, BROOKLYN, NY, 11218
PHONE: 718-686-0800
NPI # 1306170428 Lod co6ese

STATEMENT OF MESICAL NECESSITY:

SWE EFFECTS ASSCCISTED WITH ORAL ADMINISTRATION CAN OFTEN BE AVOIDED WHEN MEDICATIONS
ARE USED TOPICALLY, WHEN MEDICATIONS ARE ADMINISTERED TOP{CALLY, THEY ARE NOT ABSORBED
THROUGH THE GASTROINTESTINAL SYSTEM AND DO NOT UNDERGO FIRST-PASS HEPATIC METABOLISM,
TOPICAL CREAMS/ PATCHES WILL BE USED IN CONJUNCTION WITH LOWER DOSES OF GRAL
MEDICATIONS TO PREVENT DEPENDENGE-AND SIDE EFFEGTS OF GRAL MEDICATIONS

SIGNATUBI

 

 

 

 

Date: 207
{ {

 

 

 

 

———

 
   

 

     

09°17

csonaors 1:49:08/-05821-BMC Document 1-4 Filed 12/01/20...

    

TE amet, Pra
. ite

“Pe

~~ ‘Dade ID #0281033

Of 1e

 

 

; PRESCRIPTION ORDER FORM
WELLMARY RX ING.

TEL: 718-704-0808 FAX: 713-704-0818

219-13 JAMAICA VE QUEENS VILLAGE NY,11428

Ae COMPOUND TOPICAL CREARS BRE FREPARED, iN SEAGER WW STAVE AND FEOSIAL
REGULATIONS GOVERNING COMPOUNDS. comPounts, ARE AVAILABLE BY PRESCRIPTION OHLY,
THIS FACSIMILE TRANSMISSION 1S INTENDEO-1O BE CELIVERED TO THE NAMED ADDRESSEE AND
MAY CONTAIN INFORMATION THAT ts CONFIDENTIAL, PRIVILEGED, AND PROPAIEVARY OK
EXEMPT FROM DISGLOSURE UNQeR aPruCaiz WIE iT RECEIVED, 8Y. ANYONE OTHER THAN

 

  
   

 

 

 

 

 

 

 

 

 

 

 

Te tae hoiasze rest HG citi Pte Fat
a ¢ as, -
t am
NAME: DOB, oigis Ati sige
ADDRESS: erry” a ESTAS _ :
+ Pas 5 HE mm
PHONE {. ALLERGIES:
ICD-S/BODYPARTS: :
Pn = : cae et 4
HPOUND KETOPRO POUND BS Cia =m BOER aL Pa
KETOPROFEN Pow 60 GRAMS FLURBIPROFEN POWS20 GRAMS Phong et es SP Bee.
BACLOFEN POW 8 GRAMS BACLOFEN POW GRAMS vo" + 128g appty ur Tos eaters 70
LIDOCAINE POW 3.75 Gams LIDOCAIN POW § GRAM “ "ERS, AFFECTED AREA 12 HOURS ON 32
CYCLOBENZAPRINE POW 3 GRAMS GABAPENTIN POW 6 GRAMS ee HOURS OFF
GABAPENTIN POW 9 GRaMg CYCLOBENZAPRINE POW2 GRAMS — nin Seta T
ETHOXY DIGLYCOL I3Q 2625 ML ETHOXY DIGLYCOL LG 18 ML ae APE Mes ‘Dib 33 6d $0
PENTRAVAN CREAM 75 GRAMS PENTRAVAN CREAM 48 GRAMS e SE Ui was “~
. 3 MTEC rn
DYS?! 460 GRAMS REFILES, DSPs 100 GRAMS ot *
"ay 7 Ta wh orb & uy viene 22 oa Petey wed,
SIG: APPLY To AFFECT=D AREA TID SiG: APPLY TO AFFECTED AREA TID Rea ravi core: OF .

 

 

 

 

OCAINE OF
APPLY TO ABFECTED AREAS TWICE A DAY

o%

ww 280 Grams

 

Sane pan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  
  

 

 

 

: DIS: 400 ___aso___20e DISP_7100, . elm ee VE lames tae
RESUS REFILLS, pm raree ee ee em te
NAP OXEN SSGuG ‘ RESALE Sono See YO tenemos EERIE TONGS —_
Sy ae oy ert rep eee ay tere ere nee nde
Res SiG: wens ce HGS Gelert eee tee :
7 hoa i. ew yep? ? Sigs SaRe eee
SRO, cope hs
we SAR es POT AGRE GaN pte
DISP:__s0__oo__"s20 DISP:_30__80._90°- : Diss 30 Leedo. ATT es
J a a Sear
REFILLS, , + nw -- ere -
. nevis REVILLS,_ 3x PR ™s :
’ 200 Wit ts PRESCRIBER INFORMATION; wet ote
DIS?:__30__66__9p NAME: JORDAN FERSEL M.D. th |
‘ “ware ore’ 7
SiG: PHONE: 718-3596-0239.. Neierese Ot :
. steer ee pe Re
: NPL 18ST6S5519 | ve wT
. hand
. peel .
. REFILLS:___ Sratreareny OF memndasifiGessiry: wz SLOTS won iad td a
, SIDE EFFECTS assoguereD wre ona sui i OFTEN BEAveibED WHEN MEDICATIONS
© | BRE S00 TOPIGALLY. WHEN MEDICATIONS ARE ADMINISTERED YEPIGALLY, THEY ARE NOT ABSORGED
SIG: ZHROUGH THE GASTROINTESTINAL SYSTEM AND.DO NOT UNDERGO FIRSPFASS HEPATIC HETABOLISY,
. FOPIRAL CREAMS/PAYCHES Witt, BG USED ty COMIUNCTION: WITH Lower DOSES OF ORAL
MEDIGATIONS TO PREVENT oe SIDE EFFECTS OF ORAL MERICATIONS
DISP:._30,_¢0__99 PHYSCIAN S Es ci co = .
REFILLS; Date: 2h ca ~
“whl? > ‘
wae wes '

 

 

 

 

 

aS a
sae SS,

REST:

SEES

Bi

 

 
 

 

10926 1%

9)

Case 1:20-cv-05821-BMC Document 1-4

Filed 12/01/20 _ Page 6 of 15 PagelD #, 129

 

PRESCRIPTION ORDER FORM

NYBX PHARMACY ING,
179-07 Unlen Turngitte Freeh Meadows, NY, 11266
‘Teli 718-078-7272 FAK: 7188737327

 

All, COMPOUND TOPICAL CREAMS ARE PHEPAREO IN ACCORDANCE Wit SYATE AND FEDERAL |
REGULATIONS GOVERNING COMPOUNDS. COMPOUNDS ARE AVAILABLE 6Y PRESCRIPTION ONLY.
‘THIS FACSIMILE TRANSMISSION ISNTENDED TO GE DELIVERED TO THERAMED) ADDRESSEE AND
MAY CONTAIN INFORMATION THAT 3S CONFIDENTIAL, PRIVILEGED, AND PROPRIETARY OR
EXEMPT FROM DISCLOSURE UNDER APPLICAGLE LAW. IF (T RECEIVED SY ANYONE OTHER THAN
THE NAMED ADDRESSEE PLEASE DESTROY. COPYRIGHT 2038

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME: : " ‘ DOA:
ADDRES: 2 STATE: ZF,
PHONE:(__} ALLERGIES: __
ICD-9/BODYPARTS: oo
ISLEAOEEA TANS 6f0 Na ipnONEN BSoMG nosis OINMENT
SiG: 5G: SIG: APPLY UP TOAFFECTED AREAS
FWICES A DAY
BISP:__ 200 156 0 208__250er
DISP:, AD _.60_ 90 DISP: 306090
REPELS: REFILLS: .
| DICLOFENAG SobiuM a% GH
SiG: APPLY TO AFFECTED AREAS TWICE A DAY
APPLY 70. AFFECTED AREAS TWICB A DAY
DISPs__ 100.200.3200 Grams
oir: Ss
REFILLS. -
. REFILLS:
__ ene
CeleBRES 200 Mec Oral Cepsule NEXT ZONS
Sth : SiG: , SIG;
DISPr..20__.60 DISP:_A9__60__90 DISP: id 50 it
REFILLS; REFILLS: nay ZEOA >
BACLOFEN 10 mig nr INFORMATION: Mb.

sc leseph Sinene2METRO PAIN

ADDRESS: $ FCIALIST PC

a rernont Ave

DISP: an 80 aa 9__120 PHONE: | 1F-O34 s12% Bronx, NY 10461
REALS, wis 7 1044S ot 98955] —|

STATEMENT OF MEDICAL NECESSITY:

GIDE SFFEGTS ASSOCIAWED Wilh! OHAL, ADMINISTRATION GAN OFTON DE AVGIRED WHEN MEQINATIONS

ARE USED YOPICALLY, WHEN-MEDICATIONS AME ADMUNISTERED TOPICALLY, THEYANE NOY ABSORDEO
Sit THROUAA THE GASTROINTESTINAL SYSTEM AND NO NOT UNDERGO FIRST-PASS HEPATIC MEYAROLIGH,

TOPICAL CREAMS/PAYCHES WILL DE USED IN CONSUNCTION WITH LOWER DUSEROF ORAL

MEDICATIONS YQ PREVENT D: E EFFECTS OF ORAL MEDICANIOS

renee ne

DISP SnD i598 PHYSCAAN SIGNA SS Aa
REFILLS: Dates; Z,

 

 

 

 
1790 FOF ote 1gsatv-05821-BMC Document 1-4 Filect 42/01/20: PEA 3 at (e

Tec i

-Bagelb ep hoaior2

 

PRESCRIPTION ORDER FORM
WELLMART RX ING,

ALL COMPOUND TOFICAL CREAMS ANE PREPARED: i ACCORDANCE With STATE AND FEDERAL
REGULATIONS GOVERNING COMPOUNDS, COMPOUNDS? ARE Avante 8 SY PRESCAIPNOK ONLY,
TH'S FACSIMILE TRANSMISSION IS irENDED 10 BE ‘oF WeRED TO THe haven ADORESSEE AND
MAY ‘CONTAINMINFORMATION THAT 1S “PONflOsTiAcaParincEeeD, ‘AND "PROPRIETARY OR

 

219-TS JAMAICA VE QUEENS VILLAGE NY.11429
TEL: 718-704-0808 FAX: 718-704-6818

PHONE) aareererrs,
ICD-9/BODYPARTS, _

  

 

EXEMPT FROM DISCLOSURE UNDER, PePUGABLE LAW iF T-RECEIVED, BY ANYONE OTHER THAN

 

 

%
“ur

a“

CITY ey .

‘THE NAMED ADDRESSEE PLEASE GESTAOYY € COMMGNP2025 - + n'y ;
Manet .
fat
D.OBi tos mete DOM a ag
Soo waRe. “se GN oe wert as 7 BES

a

 

 

 

 

SOMPOUND KETOPROFEN
KETOPROFEN

POV 60 GRAMS

 

sre Lae ethce its

 

FLURSIPROFEN POW? 20 GRAMS

COMPOUND RINE RORRS rr aL me bat _ a =

ee

   

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

white oy

thay fl ey saeco

“ew eth ew

ye
BACLOFEN FOW $ GRAMS BACLOFEN POW 4 GRAMS oe bsg: sbeivip 103 SPATOHESTO, ,
LIDOCAINE POW 3.75 GRAMS pocalts Pow SGRaMS ia) |partectspakeane nouns olay”
BER RNZAPRINE POW 3 S GRAMS PENTIN POW 6 GRAMS , HOURS OFF .
NTIN POW 9 GRAMS CicuoseNzaramne Toure GRAMS emt eo ihc geo
Zag oy Bele OE ON Tae ip.
ETROXY DIGLYCOL LIQ 26:48 ML BIHORT DIGUYGON NO 8M Pages bora BGR ab a 50-50
PENTRAVAN CREAM 7S GR«Ms PENTRAVAN M8 GRAMS Pa Soe SeeaTep ew oh.
Byi360067 RAO : 2 ING S89 3 Pa HVT, + .
Lop PEZ, EVE BLYN © onao1g GC pop MtiN937 spe unants. Mt “t REFiL IsieAr Sa iaen, ates Sa AMET IN, ite ttt 8
1 i" oo a Sax -
#200 DICLORRRS: PSND NY 10312 es Big Athans ft mentees 3 at
Be FeRse1_ 50 ENAC GEIS YOO ARFEGTEDARSATIO 3 paders "
res ainda agony Rms FPUVTOAETRCTIDAMATID RY. pada
en _ - Sa ~ - € ee —s
APPLY TO APFECTED AREAS TWICEA DAY SIG: ARPLYZO AFFECTED AREAS 3 BA ee ee gee
h ’ = ‘ame ‘ =) OS he
DISP: 300 __a50_ 200,280 Grams DISP 1007600. B00.cms. toate. pee SP
REPTILES ' g ws nentusereemaninn manent a cesses ‘
ROXEN S506 Sova} imine ae “Hine >
eerie me wr acters ~ —
Site : Le pee hence ne Deed a oe
ae = “ msi, Be a pra Fie Vem eae
{9 roa SF Tos fe
DIS¥:__60__90___a30 DIS? 30 ‘iri ai setieay Sank abel
oe or
REFILLS; REFDLUS:__ a af REFLUS ba IT, “so
‘ rinks vs 4 Bt sted os be
ten 20 ral i FASORIRER ERR ~ tee i
oe pt te ez.¢a 2 vA ,
DISP:__50___60___ 99 NAME: JORGAN FERSEL, MAD: want “ Jee ee
- teenar et; + wy Leet tate Bs Becamty
atG: PHONE: T1ISS5G6-9222, ” eal ece Soe a= wy
“Mme tye “VV as ee
NPE® 1881685Si9 ude; $9 eae ay a
REFILES;___ STATEMENT OF MEDIOAL NEGESSITY: BEE ee eet a may
SIOE EFFECTS ASSOGIATED WITH ORAL ADSNNSTRETON Car OPEN Be-avortiea wHer semoanions
Tra, USED FOPICALLY, WHEN MEDICATIONS ARE ADMINISYERED TOPICALLY, THEY ARE NOT ABSOASED
1G: THROUGH THE GASTROINTESTINAL SYSTEM AND DO NOT UNDERGO FIRSTPASS REPATIC METABOLISM.
TOPICAL GREAMS/PAYCHES YALL BE USED IN CONJUNCTION WITH LOWER DOSES GE ORAL _
MEDIGAIONS TO PREVENT DEPENDENCE AND SIDE EFFECTS OF ORAL MEDICATIONS
PISP:__30__60__90 PEYSCIAN srorungina Ader. sh eaiitegtasetan Soe ¢ or
REFILLS Oater___ ‘& Bip: aa een sspeetancal* oa oe
“es Yr 7% . .
rye’ ode wate ste Pade: MTA RS
$ Mt
~ ; , ‘ Sa aa

tr ;
** we a ’
“aA wee. evn ow Spek “le

a a 2y See Ste
n

Sogtek
Pn Sane BR

< AS are Mat “Fhe wb

 
 

AGIDS 1

10)

 

Case 1:20-cv-05821-BMC Document 1-4 Filed 12/01/20 Page 8 of 15 PagelD #: 131

 

PRESCRIPTION ORDER FORM
NYRX PHARMACY ING,

Tels 718-673-7272 FAX: 718-673-7327

179-07 Union Turnpike Fresh Mendows, NY, 11366

ALL COMPOUND FOPICAL CREAMS ARE PREPARED IN ACCORDANCE WATH STATE AND FEOERAL
REGULATIONS GOVERNING COMPOUNDS. COMPOUNDS ARE AVAIUBLEBY PRESCRIPTION ONLY,
THIS FACSIMILE TRANSMISSION {5 INTENDED 70 BE DELIVERED TO THEAMED ADDRESSEE AND
*] MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED, AND PROPRIETARY OR
EXEMPT FROM DISCLOSURE UNDER APPLICABLE LAW, IF IT RECENED Of ANYONE OTHER THAN
THE NAMED ADDRESSEE PLEASE DESTROY, COPYRIGHT 2026 ,

 

 

t

   
 

 

 

 

 

 

 

 

 

 

NAME; ” DOB D.O.At
ADDRESS:__. CITY: “ATE? 2IPs
PHONE:(__}. ALLERGIES:, ‘ ‘
ICD-9/BODLYPARTS;,
TauPROEEN TALS GOG NG NAPROXEN SEONG LIDOCAINE Si% QUNTRENT
SIGs SIG; S$]: APPLY UP TOAFFECTED AREAS
TWICES A DAY

 

 

DISP:_30__£0__90

 

DISP:_.100 __38o __ 200__250er
DISP:__.30__.60..9D

 

 

 

 

 

 

SIG: APPLY TO AFFECTLD AREAS TWICE A DAY

DiSP:__100___200___300 Grams

REFILLS: REFILLS: .
. * . REFILLS:
—- —S
DICLOFENAG SODIUA 3% GEL C DIGLOFENAG SODIUM 8% GEL 109 GHAM WITH LIDOCAINE OWIMENT 5%
GRAS ’

 

APPLY TO AFFECTED AREAS TWICE A DAY

[disp _200 crams
REFILLS: Or

ey

 

 

 

REFILLS;
EcleBREX 200 MG Oral Capsule
SIG: =

 

DISP:__30_ 60___50

NEXIUNE ZOAt

SIG; SiG:

 

DISP:_ 30__ 60 90 DISP: 30, 60__ 90

 

 

 

 

 

 

DISP:__ 30, _60_ 90

REFILLS:

 

 

RUPHAS:_ REFILGS;_ REFILLS;_
BACLOFEN 710 msg PRESCRIBER INFORMATION: is.
a nue: Jeseoh Nimene2 METRO PAIN
AODRESS: ‘ SPECIALIST PC
cmon remo ios SL Ne
REFILLS __ wer HLS TZIGY4E uct DBFSS | -|
STATEMENT OF MEDICAL NECESSITY:
. SIDE EFFECTS ASSOCIATED WITH GhAL ADMINISTRATION GAN OFTEN SE AVOIDED WIEN AIEDICATIONS
" ARE USED TOPIGALLY. WHEN MEDICATIONS ANE ADMINISTENED TOPICALLY, THEY ANIE NOT AUSORDED
S16 THROUGH THE GASTHONTESTINAL SYSTEM AND DD NOT UNDERGO FITST-PASS ITPATIG MELADOLISNS.

“TOPICAL CREAMS/PATCHES WILL BE USED IN CONJUNCTION WITH LOWER DOSES OF ORAL
MEDICATIONS YG PREVENT DEPENDENGE AND SIDE EFFECTS OF ORAL MEDICATIONS

EL
PHYSCIAN SIGNATU

afl

Dates,

 

 

 

 

 
 

 

2I91S JAMAICA VE QUEENS VILLAGE NY,11428

TEX 718-704-0808 FAX: 716.704.0818

 

g 11)
r08 ibRaranie 1:2906v-05821-BMC Document 1-4 Filed 12/01/20 Pé@&e 9 of 15 PagelD 7.027030
PRESCRIPTION ORDER FORM ALL COMPOUND TOPICAL CREAMS ARE PREPARED IN ACCORDANCE WITH STATE AND FEDERAL
REGULATIONS GOVERNING COMPOUNDS, COMPOUNDS ARE AVAILARLE BY PRESCRIPTION ONLY.
WELLAIART RX INC. THIS FACSIMILE TRANSMISSION 15 INTENDED 10 BE DELIVERED TO THE NAMED AUDRESSEE AND

MAY CONTAIN INFORMATION THAT 1S CONFIDENTIAL, PRIVILEGED, AND FROPRIETARY OR
EXEMPT FROM GISCUOSURE UNDER APPLICABLE (AW, LF IT RECEIVED BY ANYONE OTHER THAN
TRE NAMED ADDRESSEE PLEASE DESTROY, COPYRIGHT Zune

.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME: D.O.B: D.0-4:
ADDRESS: CIT: STeTE; ZIPs
PHONE:(__} AULERGIES:
IcD-9/SoDyPaRTs. __
COMPOUND KETOPROFEN: ‘COMPOUND FLURRIPROPOS UDOvERA Su PATCH
RETOPROFEN POW 60 GRAMS FLURDIPROFEN POW 20 GRAMS ‘
BACLOFEN Pow $ GRAMS BACLOFEN POW 4 GRAMS SIG APPLY YP 70 3 PATCHES TO
LIDOCAINE POW 3,75 GRAMS LIDOCAIN FOW 5 GRAMS AFFECTED AREA £2 HOURS ON 22
CYCLOBENZAPRINE POW 3 GRAMS GABAPENTIN POW § GRAMS HOURS OSF
GABAPENTIN POW $ GRAMS CYCLOBENZAPRINE POWZ GRAMS
EYHOXY DIGLYCOL IG 36.25ML STHOXY DIGLYCOL LIQ 45 ML DS. 30, 40 LL, 90
PENTRAVAN CREAM 75 CLANS FENTRAVAN CREAM 46 GRAMS
RISPI50 GRAMS REIS_____ts«*ts se zOO GRAMS PEF
: PSL
SiG: APPLY TO APFECtED ZREA TID SIG APPLY TO APSROTED ARTA TID
OCAINE D1 0S NAC SODIUN 393!
APPLY TO AFFECTED AREAS TWICEA DAY S{Gi APPLY TG AFFECTED AREAS TWICEA DAY
DISP; 100 _4su,. 200250 Crems DISPx__199, 300 Grams
REFILLSY REFILLS: ' ,
x PT “ NEXIUM 2OMG ELEXIBIL LONG,
SiG: SiG: 31g;
Dist:___¢9__.90, 320 DSP: 30__ 60.90 Disp: 30 46,90
REPS: REFILLS . REFILIS:__
eleRREX 200 MG Oral Capsule PRESCRIBER INFORMATION:
DISF: 80. so. 56 NAME: JOROAN FERSEL 11.0.
aici PHONE: 718-856-9222
NPI? 1sstesss39 Wee 049862 wy ioe 27
REFS SYAVEMENY OF MEDICAL, NECESSTIV:
SIDE EFFECTS ASSOCIATED WITH ORAL ADMINISTRATION CAN OFTEN BE AVOIDED WHEN MEDICATIONS
' ARE USES) TOPICALLY, WREN ATEDIQATIONG ARE ADMINISTERUD TOPIOALLY, THEY ANE NOT ABSORSED
stg ‘THROUGH THE GASTROINTESTINAL SYSTEM AND DG NOY UNDERGO FinST-PASs HEPATIC METASOUSH,
TOPICAL CREAMS/PATOHES WILL BE USED Ly CONJUNCTION WITH LOWER DOSES OF ORAL
MEDICATIONS 770 PREVENT DEPENDENCE AND SIDE EFFEGVS OF ORAL MEDICATIONS
DIS%__30__80__30 PHYSCIAN SIGNATURE ty Cc SY = " °
—— ;
REPILIS Dates _ S bel LA :

 

 

“fF

x

 

 

 
 

1923 1%

 

nen PHYSICIAN ORDER

 

 

Case 1:20-cv-05821-BMC Document 1-4 Filed 12/01/20 Page 10 of 15 PagelD #: 133

 

 

 

 

NAME:
ADDRESS: CITY: STATE: Al
TEL: ICD-9BODY PARTS
MELOXICAM ISMG LIDOCAINE S% OINT. | PENNSATD.(DICLOPENAC) 1.5%
SOLUTION
QTY: 36 TABS QTY: 150CGM .
QTY: 150 ML '

SIG: TAKE ONE TABLET DAILY WITH BOOD.

 

y SIG: APPLY 1-2 GRAMS Ur rod
| TIMES A DAY AS NEEDED FOR

SIG: APPLY 40 DROPS TO
ABFECTED ARBA 4 TIMES a DAY.

 

QTY: 358 60 90

SIG: APPLY 1-3 PATCHES TO AFFECTED
AREAS £OR 12 HOURS DAILY.

REFILLS:

 

PAIN.
REFILLS:
REFILLS:__
: REFILLS: :
LIDODERM 5% PATCH DICLOFENAC SODIUM 3% CELEBREX 200 MG ORAL
CEL CAPSULE
ce nee
L.

ory: 106M Soca”

SIG: APPLY TO AFFECTED
AREAS TWICE A DAY.

 

OTY: 30 CAPS

SIG: TAKE ONE CAPSULE A DAY |

 

 

 

 

 

 

TEWELGS: ¢ BEETS:
/ ;
| DRUG: | PRESCRIBER INFORMATION:
ren name AADHA KF. SARA
enone: P/ ITE. 3 S-RIGT
QTY:
REFILLS:___ New (Ps ny BE MOLE

 

Lice 2 2 Ft -

 

 

PHYSCIAN SIGNATORE:

 

goebe &. ae =

DATE: Jy-lodS

 

 

 
 

#19 18

Case 1:20-cv-05821-BMC Document 1-4 Filed 12/01/20 Page 11 of 15 PageID #: 134

 

 

PRERORIPTION GRDER FORM
NVRX PHARMACY INC.

NAMB

ADDRESS:

179-07 Untan Turnpike Frach Meadows, NY, 11308 — | avesspy cana OISCLOSURE UNDER APALICAMLE LAW, If AT MECEIVED BY ANYONE OTHER THAN
Yel: 718-673.7272 FANS TIE.078.7921

  

Ax% mm peep pont yeit ae i
, ALE COMPOUND TOPICAL CREAMS AAC PREPARED IN ACCORDANCE WITH STATE AND FEDERAL
REGULATIONS GOVERNING COMPOUNGS. COMPOUNDS ANG AVAILABLE SY PRESCRIPTION ONLY,
YHIS FACSIMILE TRANSMISSION 15 INTENTIED TO 46 OLIVERED ¥O THE NAMED AODAESSEE AND
|, MAY CONTAIN INFORMATION TRAT IS CONFIDENTIAL, privilecto, AND PROPRIEFARY OR

THE HAMEC ADDRESSEE PLEASE DESTROY. COPYRIGHT 2036

- von, A202

CyTy: ‘ATES 2;

 

 

 

puone¢_y ___ atvercies_ A Cy Poe so

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1€0-9/B0DYPARTS:
em .
RACROXEN GSONO LIDOGAINE 91% OINTMENT
& ‘
Stas SIG; StGs APPLY OP TO AFFECTOD ARLAS
° THACRS ADAY
hy : - BASF 300 850 200 asogr
Dish: 30 L350 DIST: 20 80. $0 . '
er aennnen ae a Sesh ate ee ee tt, froth
— r
REFILLS: “heMLS ‘
RBPILLSL
ante Ree neem
€ DICLGFENAD BOOIUN S% GEL U Ae st
SRA

SiG: APPLY TO AFFECTED AREAS TWIGS A DAY

APPLY TO APERCTRD ANBAS TWICKA DAY
DSP; 260 CTAMS

 

 

 

 

 

 

 

 

 

‘ ALPS Uk
Ren EOE 5 iRtt
Site SiG: 8161 a
pit: 30. 4AG__ 90 DISPS nO nD sna DISP:_90_69__90
REFILLS _ REFILLS... REFILLS:
BACLOFEN 40 mé PRESCRIBE INFORMATION
me anne BOUT COKUNC. PA

 

 

OISP: 809, 120
TAPILES

 

SIG:

 

DSPs ed oO 90

TEP LESS treme

 

 

aopness: 7] 1-7 Sy wrhern- Biya, PO NYNY LSS

PHONE | VOT DSP] ACd zw
MET DY REY |B use OD SIS

SYATEMENT OF MEGI{Gal NECESSITY:

SUE EFFECTS ASSOCIAVES WITH ORAL ACMINISTRATION CAN OFTEN SE AVOIDED WHEN MEDICATIONS
ARE D820 TOPICALLY, WHEN MEO(OATIONS ARE AOMINISTERED TOPIGALLY, THEY ARE NOY AQSORGEN
THROUTH THE GASTROINTESTINAL SYSTEM AND OO NOY UNDERGO FiSYPASS HEPATIC MATAGOLIER,
YOSIAAL GAEAMS/PATCRER (LE 32 USED IN CONSUNCTION Wit SOWER DOSES OF ONAL
MEDICATIONS YO PREVENT DEPENDENCE AND SIDE REFECTS OF ORAL MERICATIONS

PHVSOIAN SIGNATURE naneerinet
Dato tof Lf ft.

 

 

T@/T@ = 350ed
GLOMZLO'd Sossaseezerxy>

T ATA? 107 Ika

pantanzaT) Tie
2d JSIIEORGS ied OH Ot Bel ShOZ/SO/OL

 

 
126 $

oSbaraete 1:209:44-05821-BMC Document 1-4

  

Tee BE

 
 

_P" '
Fila 2101/20 baa 12) of, 15 Beseio'  Bdosiot2

 

PRESORIPTION ORDER FORM
: WELLMART RX ING.

TEL: 7187040808 FAX: 718-704-0918

219-13 JAMAICA VE QUEENS VILLAGE NV,1'1428

ALL ColPOUND TORCAL CREAMS ARE PREPARED 1 ACCORDANG € WITH STATE AND FEDERAL
REGULATIONS GOVERNING COMPOUNDS: COMPOUNDS ARE AVAILABLE a¥ PRESCRIPTION ONLY.
TAIS FACSIMILE TRANSMISSION 18 INTENDED TO 82 DeUVERED TO THE NAMED ADORESSEZ AND
MAY CONTAIN INFORMAYION THAT IS CONFIDENTIAL, PRIVILEGED, ANO PROPRIETARY Of
UEXEMPT FROM DISCLOSURE UNDER APPLICASLE LAWe IE IT recenveo BYANYONE OVHER PHAN
"THE NAMED AORRESSEE PLEASE DESTROY, CC COPPRIGHT 2078» Libcke 3

 

 

 

 

 

 

 

 

 

 

 

   

      
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

+ 2 t.3  -
NAME: DOB: D042 _ form
. «te thkbs ve te wg vera oF -:
ADDRESS: ctr, weirs, 3 aps Lt
=r Sil APs, we
PHONE:(C__)} ALLERGIES! __ . "hae alan
ICD-9/BODYPARTS: , -
COMPOUND KETOPROFEN. COMPOUND PLURBIPRORER DOES BENCH
RETOPROFEN POW 60 GRAMS FLURSIPROFEN POW'Z0 GRAMS pee va See
BACLOFEN POW 3 GRAMS BACLOFEN POW 4. GRAMS an Serer uxrbs esrezes 0
LIDOCAINE POW 3.75 GRAMS LIDOCAIN BOW 5 GRAMS - . AFECTED ARBAAT HOURS ON32 |
CYCLOBENZAPRINE POW 3 GRAMS GABAPENTIN POW § GRAMS fay _BOURS OFF
GABAPENTIN POW $ GRAMS CYCLOBENZAPRING 20W72, GRAMS omens pane ee ee
ETROXY DIGLYCOL LQ 2625 ML BTHOXY DIGLYCOLLIQ 25 ML fart reas’ f eS Sri: of Seg es
re eS oe nn ne PENTRAVAN CREAM 49 GRAMS BR Pth COMPU VE TEE
Ne ° ‘ PG ie) % etics “a . ws
. DISP:400 GRAMS “! * © REPILESuR’ St POgpeag, we Fates yet et
viding | -0503-89 “pros Sy) A POSES ASIP REFILISEET EY 4
ae 3000 Shee Pad Cae os Aun DEAA '{ SiG: APPLY TO AFFEGTES AREA TID Mat tates LATE .
_ ; . war SAWN tea ee ue Boma a Use at
UMDOGHINE ivi 6M os DIGLOFRVAG ODI SCE ee ETS =
APPLY TO AFFECTED AREAS TWICE 4 DAY S{G: APPLY TO AFFECTED AREAS TWIGEA Das, ee
. Saw Sage ee ee
wo ee =
DIS: 100 250 200_ 28d Grams oise__.ing_.20 ans 200 Gra, ae vad aaa Aowme OT
REFILLS REFILLS: ott ceoretet ne wane
j ai ahd ne
DAPROSY oSUMG NEXIUM OMG Say
SIG: Sits oy hens won| ~sitice es Reh, fa Vn .@ te”
: on wean At = “3 : TEE oS ES
700 ! ” <1 . — ra .
. Sh Gy ye be : To EA PUL ota Shae ott
DIS: wba. 90 a9 DISP1,_30_, 69, Sd". . db ppp, 2 eeetagetcancs Aa te
¥ are pte? to . *
REFILLS REFILLS: Sa Portdn - + - RERLLS - \ opt
Ear de ‘ hee wt oe tee ter sty, -F
[reper ~~ wir ~ whem oe by OS AEM eee Te
CeleBREX 2 a 1 PRESCRIBER INFORMATION: se ws ean ”
, Linc ulpiecs ts t
« a tate FG fe MP ae
DISF:_30__60__sa NAME: JORDAN FERSEL M.D. eee :
aes EVE MED” ah ent oo
Sie wwe | PHONE: 719-858-9222 17° ' a a Np ne a
. a, ~ f ae ene mae
NPIS 1881685519 Sa ACE al
REPL STATEMENT oF mevida tbr ariaek eds wile
SIDE EFFECYS agsoeused ATH ORAL amunlormannd CAN OFTEN BEAVOD EO ene sien CATIONS
ARE USED TOPICALLY, WHEN MEOIGATIONS ARE-ADHINISTERED TOPIGALLY) THEY Ake NOY ABSORBED
SIG: THROUGH THE GASTROINTESTINAL, SYSTEM AND'DO NOY UNDERGO FIRSTHRASS HERAYIC METABOLISM.
‘TOPICAL CREAMS/PATCHES, WILL BE USED tN’ CONJUNCTION WITH Lower DOSES ORORAL, |
MEDICATIONS YO CAE PRION, Siz EFFECTS'G OF ORAL MENICATIONS ==,
er
DIS!__30__80_.90 PHYSGIAN SIGNATURES#.£2. J" : E Fh ABN. 0 weno
hoe ;
t REFILLS: ' Date: els 2G fy x tet, sah et "age te :
: . ar ws aN ote
> Magi - , ! Lise = Cy jee Ry Sua hy fo Te
: bax ee ve
I Paka . t
mate - FO ET . ; ‘
. 4k seodonyrnanin S ole a Se e-
» . “y ao spa atep' “oe 4
. . ut Pou eA wk tte
EB Ray. wo Cee a
1 oh 7 eat wt
Fee i a myo . .

thse} SAN, eva sedt, orWhe he Me oeehit ¥

0 a eres aw Sones ee obs

‘ eva Mates

   

wet iw

 

 

 

    

 
 

att tee ats

 
 

 

 

 

    

 
   
  
 
 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

129 F fe °) 7 * EDRDANES WTSTATE RIERA |
1 DRESGRIBTION- ORDER FORM UMent 1] au Someainis roe REFERED DU ACCORDANCE WHDSTA
Case REGULATIONS GOVERNING COMPOUNDS. COMPOUNDS ARE AVAILABLE BY PRESCRIPTION OXLY,
WELIMART RX ING. THIS FACSIMILE TRANSMISSION 15 INTENDED TO BE DELIVERED TO THE NAMED pone id |
. ¢ '
21M JAMAICA VE QUEENS VILLA MAY CONTAIN INFORMATION RAT iS CONFIDENTIAL, PRIVILEGED, AND PROPRIED
¥e ® GE Net 109 SXEMPY FROM DISCLOSURE UNDER APPLICABLE LAW. IF IT RECEIVED BY ANYONE OTHER THAN i
TEL: 718-704-0808 FAX; 718-704.0813 THE NAMED ADDRESSEE PLEASE DESTROY, COPYRIGHT'Z0L5 ”
Pe es ‘ “ |
|
DOA
ADDRESS. _ Cry: STATES ZIP:
FHONE:(__) ALLERGIES:
ICD-9/BUDYDAR TS.
COMPOUND KETOPROFEN: COMPOUND FLURBIPROFEN: UBGUERM S% PATCH
RETOPROFEN POW 60 GRAMS FLURBIPROFEN POW 20 GRAMS ‘
BACLOFEN Pow 3 GRAMS BACLOFEN POW +4 GRAMS SiG: APPLY UP TOS PATCHES TO
LIDOCAINE FOW 3.75 GRAMS LIROCAIN POW 5 GRaMs AFFECTED AREA 12 HOURS ON 42
CYCLOBENZAPRINE POW 3 GRAMS GABAPENTIN POW € GRAMS ' HOURS OFF
GABAPENTIN POW 5 GRAMS CYCLOBENZAPRINE POW 2 GRAMS
ETHOXY DIGLYCOLLIG 26:25 ML ETHOXY DIGLYCOLNG 19 Mb DISP:_..30 ___ 60__ $0
PENTRAVAN CREAM 75 GRAMS PENTRAVAN CREAM 46 GRAMS ~=
o i
DISP: 180 GRAMS REFILLS: DISM: £00 GRAMS REFILLS: “ '
. REFILLS:
SIG: APPLY TO AFFECTED Axke, 7D SiG: APPLY TO AFFECTED Anta TD
OGAINE OINT HE
APPLY TO AFFECTED ARRAS TWICE 4 DAY $6; APPLY TO APFECTED
PISPD ___160 ___380___200___. 280 Grams nise__s01__200__(0 cs
RERWES, renis__2
RAPROXEN Goons * “heminy ae SERIO
SIGs Sic: sit:
DISP:__60,__90__iz9 DISP:__30__ 80,90 DISP: 30,6090
REPILLS: ‘ REFIUL Ss v REFILL S:
falar cy Fr ta
CaloBREX ZON MG Oral Canscle PRESCRIGER INFORMATION:
DISP:, 3060.90 NAME: JORGAN FERSEL M.D.
SIG: PRONE: T1S$56-9222
NPI# issiegss19 | uo# 049662 wy tha.s7
REFILLS __ STATEMENT OF SUEDIGAL NEGESSTIYs
‘ SIDE EFFEGTS ASSOCIATED WITH ORAL AllrsINISTRATION GAN OFTEN BE AVOLOED WHEN MEDICATIONS
' ‘ ARE USED YOPICGALUY, WHEN MEDICATIONS ARE ADAINISTERDD TOPICALLY, THEY ARE NOT ABSORBED
SIG; THROUGH THE GASTROINTESTINAL SYSTEM AND DO NOT UNDERGO FIRSEPASS HEPATIC METABOLISM,
TOPICAL CREAHS/ PATCHES WILL, BE USED TY CONJUNGTION WITH LOWER Q0SZS OF ORAL
NEVIGATIONS 9 PREVENT DEPENDENCE AND SIDE EFFEGTS OF ORAL MENICATIONS
DISPr30...65__90 ‘ PHYSCIAN SIGNATURE tt a y —_ ‘
ee”, .
PRPS, Bete: _ Pott ol, i a '
te m
Le.

 

 

 

 

 

 

 
 

0928 18 ooo ocument 1-4 Filed 12/01/20 Page 14 of 15 PagelD #: 137

 

x PRESCRIPTION ORDER FORM ALL COMPOUND TOPICAL CREAMS ARE PREPARED IN ACCORDANCE WITH STATE AND FEDERAL
\ REGULATIONS GOVERNING COMPOUNDS. COMPOUNDS ARE AVAILABLE BY PRESCRIPTION ONLY.
NYRX PHARMACY INC, THIS FACSIMILE TRANSMISSION IS INTENDED TO BE DELIVERED YO THE NAMED ADORESSEE AND
. MAY CONTAIN INFORMATION THAT IS CONFIDENTIAL, PRIVILEGED, AND PROPRIETARY OR
179-07 Union Turnpike, Fresh Meadows, NY, 11366 EXEMPT FROM DISCLOSURE UNDER APPLICABLE LAW. IF () RECEIVED BY ANYONE OTHER THAN

Tel: 718-673-7272 FAX: 748-673-7327 THE NAMED AODRESSEE PLEASE DESTROY, COPYRIGHT 2016 \

 

 

 

 

N. D.O.B; D.O.A:

ADD CITY: : STATE: ZIP:
PHONE:(__)___ ALLERGIES; :
IcD-9 /BODYPARTS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IBUPROFEN TABS 600 MG " NAPROXEN 550MG - LIDOCAINE 5% GINIMENT

SIG: SIG: a) SIG: APPLY UP TO AFFECTED AREAS
TWICES ADAY
DISP:__100 __150 __200__250er

DISP,__30_ _60__90 DISP:__30__ 60.90 .

REFILLS: REFILLS:
REFILLS:___

DICLOFENAC SODIUM 3% GEL DICLOFENAC SODIUM 3% GEL 100 GRAM WITH LIDOCAINE OINTMENT 5% 100

GRAM

SIG: APPLY TO AFFECTED AREAS TWICE A DAY

APPLY TO AFFECTED AREAS TWICE A DAY
DISP:__100— 200___300 Grams

DISP: 200 GRAMS
REFILLS;
REFILLS:

 

 

 

 

 

 

 

 

 

 

"NEXIUM 20MG ELEXIRIL OMG
SIG: SiG. _ SIG:
=
vise:_30__eo<o DISP:__30__60__90 DISP:_30__60__90
REFILLS:;___ REFILLS; REFILLS:;__
_ ~ BACLOFEN 70 m¢ PRESCRIBER INFORMATION:

 

SiG: NAME: Hot Gb BAu7 4 ye
aooness; IP — 2:4 /V72 DOCK * Wey,
DisP._e0 90 __120 enone/ 21 / BF -G 7. CY SAG CLA a o. WC. %

sais, wie /PO3Z5 2 GAS tee FP YE DY

STATEMENT OF MEDICAL NECESSIIY:

 

 

SIDE EFFECTS ASSOCIATED WITH ORAL ADMINISTRATION CAN OFTEN BE AVOIDED WHEN MEDICATIONS
ARE USED TOPICALLY. WHEN MEDICATIONS ARE ADMINISTERED TOPICALLY, THEY ARE NOT ABSORBED
SIG: : THROUGH THE GASTROINTESTINAL SYSTEM AND DO NOT UNDERGO FIRST-PASS HEPATIC METABOLISM.
TOPICAL CREAMS/PATCHES BE USED IN CONJUNCTION LOWER DOSES OF ORAL

MEDICATIONS TO PREVENT DEPENDENCE AND SIDE EFFECTS OF ORAL MEDICATIONS

DISP: _30__60__90 PHYSCIAN sronature./ /, / 4 Yi Co
LVV

REFILLS:__ Dat |
Wor
\- v

 

 

 

 

 

 

 

 

 

ao
 

 

O28 1%?)

          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

one AE PAS Do m0 J Had a Q Pana 9 bDPag ) 8
Ga C 1. COSEESERIPTION OB DER FORM ALL COMPOUND TOPICAL CREAMS ARE PREPARED IN ACCORD ANCE WIT SIA £ AND FEDERAL
REGULATIONS GOVERNING COMPOUNDS, COMPOUNDS ARE AVAILABLE BY PRESCRIPTION ONLY.
7h NYRX PHARMACY INC, THIS FACSIMILE TRANSMISSION IS INTENDED TO BE DELIVERED TO THE NAMED ADDRESSEE AND
-° . . MAY CONTAIN INFORMATION THAT 1S CONFIDENTIAL, PRIVILEGED, AND PROPRIETARY OR
“ 179-07 Union Turnpike, Fresh Meadows, NY, 11366 EXEMPT FROM DISCLOSURE UNDER APPLICABLE LAW. IF iT RECEIVED BY ANYONE OTHER THAN
ae © Tel: 718-673-7272 FAX: 718-673-7327 THE NAMED ADDRESSEE PLEASE DESTROY. COPYRIGHT 2016
D.O.A:
STATE: ZIP.
PHONE:(__) ALLERGIES:
I¢N-9/BODYPARTS;
IBUPROFEN TABS 600 MG APRO OMG - LIDOCAINE 5% OINTMENT
SiG: SIG: SIG: APPLY UP TU AFFECTED AREAS
TWICES A DAY
DISP:__100 __150 __200__ 250gr
DISP:_30__60__90 DISP:__30__60__90
REFILLS: REFILLS:
REFILLS:
DICLOFENAC SODIUM 3% GEL DICLOFENAC SODIUM 3% GEL 100 GRAM WITH LIDOCAINE OINTMENT 5% 100
GRAM
SIG: APPLY TO AFFECTED AREAS TWICE A DAY
APPLY TO AFFECTED AREAS TWICE A DAY
DISP, 8 “200__300 Grams
DISP: 200 GRAMS
rons
REFILLS:
CeleBREX 200 MG Oral Capsule NEXIUM ZOMG FLEXIBUL 1L0MG
SIG: SIG: SIG:
a
DISP: __3 0 kn DISP __30__60___90 DISP: __30___ 60__90
REFILLS, REFILLS REFILLS:
/ BACLOFEN 10 mg PRESCRIBER INFORMATION: si
SIG; NAME: HO LEC St Le LL OF "8 Z LY
: appress: “LO — a SPN CRU Ch 4
DISP:__60__90__120 euone/ [ps SbF - “Gf. CE SP WIL CLE
REFILLS___ NPI # VAL DAS ts VPA AY
STATEMENT OF MEDIGAL NEGESSITY:
SIDE EFFECTS ASSOCIATED WITH ORAL ADMINISTRATION CAN OFTEN BE AVOIDED WHEN MEDICATIONS
ARE USED TOPICALLY. WHEN MEDICATIONS ARE ADMINISTERED TOPICALLY, THEY ARE NOT ABSORBED
SIG THROUGH THE GASTROINTESTINAL SYSTEM AND DO NOT UNDERGO FIRST-PASS HEPATIC METABOLISM.
TOPICAL CREAMS/PATCHES WiLL-B& USED IN CONJUNCTION WIT LOWERTDOSES OF ORAL
MEDICATIONS 70 PREVENT £ AND SIDE EFFECTS L MEDICATIONS
DISP:__30__60 __90 PHYSCIA vy LL ar
REFILLS: vate Z

 

 

 

 

 

 

Li lY £ Le
/
